DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sommargren et al (6,704,112).
	Regarding claim 20, Sommargren (Figs. 1A and 1B) discloses a method comprising generating a reference wave 48 with a first fiber 86; generating a test wave 89 with a second fiber 87 or a pinhole; reflecting the test wave from a point (the test wave is reflected by reflecting metal layer 90 on the surface of the reference fiber 86; see Col. 4, lines 28-30) to be in a direction of the reference wave (the reflected measurement wave diverges and is coincident with reference beam 48; see Col. 4, lines 30-32), wherein the test wave and the reference wave are in a common path mode after the reflecting (see Col. 4, lines 30-32 as discussed above); and .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11, 12, 14, 15, 22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sommargren et al (6,704,112).
	Regarding claim 1, Sommargren (Figs. 1A and 1B) discloses a fiber tip diffraction interferometer comprising a first fiber 86 that generates a reference wave 48; a second fiber 87 or a pinhole that generates a test wave 89, wherein the test wave is focused to a point where the test wave is reflected (“Focused measurement beam 89 is reflected by reflecting metal layer 90 on the surface of single mode optical fiber 86”; see Col. 4, lines 28-30), and wherein the test wave and the reference wave are in a common path mode after the test wave is reflected (the reflected measurement wave diverges and is coincident with reference beam 48; see Col. 4, lines 30-32); 
	Sommargren, however, fails to disclose that the imaging lens is aplanatic.
	However, the examiner begins by noting that an aplanatic lens is a lens that is free from spherical aberrations.  Additionally, Sommargren teaches, in Col. 4, lines 30-32, “[The measurement beam] diverges and is coincident with reference beam 48 that is diffracted, producing a perfect spherical wavefront over some finite solid angle” (emphasis added).  If a perfect spherical wavefront is produced, then it follows that passing that perfect spherical wavefront through any sort of lens featuring spherical aberrations would cause the wavefront to no longer be spherical.  As such, the examiner takes Official notice of the desirability of using an aplanatic imaging lens in such a situation.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the imaging lens 106 of Sommargren with an aplanatic imaging lens, the motivation being to ensure that the perfect spherical wavefront formed by Sommargren remains a perfect spherical wavefront after passing through the imaging lens that exists prior to the sensor; this will allow for optimal detection of the combined wavefront and more accurate information about the optic under test to be attained.
	As for claim 11, Sommargren discloses the claimed invention as set forth above regarding claim 1, but fails to disclose that the first and/or second fiber is made of silica, and that the core of the first and/or second fiber is doped.
In re Leshin, 125 USPQ 416.  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to ensure that at least one fiber in Sommargren is made of silica, and the core of at least one fiber in Sommargren is doped, the motivation being that making fibers out of well known materials would provide predictable containment and travel of light in the system, thereby allowing for predictable operation of the interferometer without any unexpected results from using a fiber made of less well known material.
	As for claim 12, Sommargren further discloses an imaging system, wherein the test wave passes from the second fiber through the imaging system (see Fig. 1A, where measurement light passes through lens 92 (unnumbered in the figure) as the imaging system to be measured).
	As for claim 14, Sommargren discloses the claimed invention as set forth above regarding claim 1, but fails to disclose a calibrated optics in the path of the test wave configured to calibrate a sphericity of the test wave and the reference wave.
	However, the examiner takes Official notice as to the well known practice of using calibration optics to perform calibration of optical interferometers prior to using them to measure test optics, and as a result, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use calibration optics in the path of the test wave in the interferometer of Sommargren to calibrate a sphericity of the test and reference waves, the motivation being to ensure that the interferometer of Sommargren is working properly 
	As for claim 15, see Col. 4, lines 28-30 of Sommargren, which discloses that the test wave is reflected off an end surface of the first fiber 86.
	As for claim 22, Sommargren discloses the claimed invention as set forth above regarding claim 20, but fails to disclose directing the test wave and the reference wave through an aplanatic imaging lens or system.  Sommargren only discloses directing the combined test and reference wave through an imaging lens 106.
	However, the examiner begins by noting that an aplanatic lens is a lens that is free from spherical aberrations.  Additionally, Sommargren teaches, in Col. 4, lines 30-32, “[The measurement beam] diverges and is coincident with reference beam 48 that is diffracted, producing a perfect spherical wavefront over some finite solid angle” (emphasis added).  If a perfect spherical wavefront is produced, then it follows that passing that perfect spherical wavefront through any sort of lens featuring spherical aberrations would cause the wavefront to no longer be spherical.  As such, the examiner takes Official notice of the desirability of using an aplanatic imaging lens in such a situation.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the imaging lens 106 of Sommargren with an aplanatic imaging lens, the motivation being to ensure that the perfect spherical wavefront formed by Sommargren remains a perfect spherical wavefront after passing through the imaging lens that exists prior to the sensor; this will allow for optimal detection of the combined wavefront and more accurate information about the optic under test to be attained.

	However, the examiner takes Official notice as to the well known practice of using calibration optics to perform calibration of optical interferometers prior to using them to measure test optics, and as a result, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use calibration optics in the path of the test wave in the interferometer of Sommargren to calibrate a diffraction wavefront, the motivation being to ensure that the interferometer of Sommargren is working properly prior to using it to interferometrically measure test optics, therefore ensuring proper, optimum operation of the device.
Claims 2-10, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sommargren et al (6,704,112) in view of Drabarek et al (2006/0033925).
	As for claim 2, Sommargren discloses the claimed invention as set forth above regarding claim 1.  However, Sommargren fails to disclose that the first and/or second fiber includes a single mode fiber tip that defines a wedge at an end, wherein a flat surface of the wedge is not perpendicular to an axis of the fiber, and wherein the flat surface of the wedge does not have a coating thereon.
	Drabarek, in an interferometric measurement device (see Fig. 4, for example), discloses a fiber for use in that interferometric measurement where the end of the fiber includes a single mode fiber tip 3.4 that defines a wedge at the end (see Fig. 4).  A flat surface of the wedge is not perpendicular to an axis of the fiber (see also Fig. 4 along with angle γ).  The flat surface of the 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a fiber tip on the end of the first fiber as per Drabarek in the interferometer of Sommargren, the motivation being that, by providing enough of a tilt of the fiber in relation to the optical axis of the fiber, a reflective coating will not be required at the end of the fiber (see paragraph 0037); this simplifies construction and reduces cost of constructing the device and still allows for good reflection of light from the fiber.
	As for claim 3, the combination of Sommargren and Drabarek discloses the claimed invention as set forth above regarding claim 2, but fails to disclose that the flat surface is disposed at an angle from 14 degrees and 25 degrees relative to the axis of the fiber.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set the angle of the flat surface of the combined device at the claimed angle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	As for claim 4, the combination of Sommargren and Drabarek discloses that the fiber has a diameter of 125 µm (see paragraph 0044 of Drabarek).
	As for claims 5 and 6, the combination of Sommargren and Drabarek discloses the claimed invention as set forth above regarding claim 2, but fails to disclose the specific surface roughness values set forth in the claims (between 0 nm RMS and 0.8 nm RMS as per claim 5, and 0.4 nm RMS or less as per claim 6).
In re Leshin, 125 USPQ 416.
	Therefore, it would have been obvious to one having ordinary skill in the art to ensure that the roughness of the end surface of the fiber of the combined device of Sommargren and Drabarek be as smooth as possible, the motivation being to ensure that the perfectly spherical wavefront set forth in Col. 4, lines 30-32 of Sommargren is generated when light from the test wave reflects off the end surface of the reference (first) fiber.
	As for claim 7, the combination of Sommargren and Drabarek discloses that the fiber defines an outer circumferential surface (see Fig. 4 of Drabarek), and wherein at least part of the outer circumferential surface does not have a coating thereon (only part of the outer circumferential surface contains a coating 3.22 as seen in Fig. 4 of Drabarek).
	As for claim 8, the combination of Sommargren and Drabarek discloses that the fiber defines a first diameter at a point adjacent where the wedge is disposed (see the portion of the fiber 3.2 immediately adjacent to end face 3.4 in Fig. 3 of Drabarek) and a second diameter at a non-zero point away from the first diameter (see the potion of the fiber 3.1 to the left of section 3.3 in Fig. 3 of Drabarek), wherein the first diameter and the second diameter are the same (see Fig. 3).

	Drabarek, in Figure 4, discloses where the first part of the fiber (3.2) has a first diameter and the second part of the fiber (3.1) has a second diameter, but these diameters are reversed from the claim; the first diameter is smaller than the second.  However, it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 103 USPQ 237 (CCPA 1955).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to change the size of the fiber in the combined device so that the first diameter of the fiber closed to the wedge is bigger than the second diameter of the fiber away from the wedge, the motivation being that such a change would be an obvious matter of design choice, and such a modification would have only involved a mere change in the size of a component of that device. 
	As for claim 21, Sommargren discloses the claimed invention as set forth above regarding claim 20.  However, while Sommargren discloses that the point for reflecting the test wave is on the flat surface (see Col. 4, lines 28-30), Sommargren fails to disclose that the first fiber includes a single mode fiber tip that defines a wedge at an end, wherein a flat surface of the wedge is not perpendicular to an axis of the fiber, and wherein the flat surface of the wedge does not have a coating thereon.

	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a fiber tip on the end of the first fiber as per Drabarek in the method of Sommargren, the motivation being that, by providing enough of a tilt of the fiber in relation to the optical axis of the fiber, a reflective coating will not be required at the end of the fiber (see paragraph 0037); this simplifies construction and reduces cost of constructing the device used in the method.
	As for claim 25, Sommargren discloses the claimed invention as set forth above regarding claim 20.  However, while Sommargren discloses a metal coating on the fiber (see Col. 4, lines 28-30, which discloses a reflecting metal layer on the surface of the fiber), Sommargren fails to disclose that either the first or second fiber have a tapered fiber tip.
	Drabarek, in an interferometric measurement device and method (see Fig. 4), discloses an optical fiber used to send light to a sample to be measured.  This fiber 3.1 includes an exit face 3.4 that is angled with a reflective coating applied thereon (see paragraph 0034); the examiner considers this angled end face to meet the limitation of having a tapered fiber tip.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the fiber in the device of Sommargren .
Claims 16-18 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sommargren et al (6,704,112) in view of Deck (2002/0176092).
	As for claim 16, Sommargren discloses the claimed invention as set forth above regarding claim 1, but fails to disclose a thin film, where the test wave is reflected off the thin film and the reference wave is directed through the thin film, and wherein one surface of the thin film includes an antireflective coating.
	Deck, in an interferometric wavefront measurement device, discloses (Figs. 1 and 2) that test wave 42 is directed at a thin film 46, and that a reference wave 44 is reflected off of that film before being combined with the test wave.  Surface 48, the surface through which the test wave passes, is coated with an antireflective coating (see paragraph 0037).  While here, the test wave transmits through the film and the reference wave is reflected, it would only require the reorganization of elements of the interferometer to have it so that the test wave reflects off the film and the reference wave passes through it; it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a thin film to the interferometer of Sommargren as per Deck for the combination of the reference and the measurement waves, the motivation being to provide an explicit element for combining the reference and test waves rather than relying on reflection of the test wave off of the reference fiber to make the reference and test waves follow a common path; this increases error tolerance for the interferometer, as a 
	As for claim 17, as can be seen in Figs. 1 and 2 of Deck, the first and second fiber tips are conjugate with each other to a reflective surface of thin film 46.
	As for claim 18, Sommargren discloses the claimed invention as set forth above regarding claim 1, but fails to disclose a laser in optical communication with the first and second fibers.
	Deck, in a wavefront measurement interferometer (Fig. 1), discloses a laser source 12 in optical communication with the first 24 and second 22 fibers through splitter 20.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the light source in Sommargren for a laser as per Deck, the motivation being that the longer coherence length of the laser as disclosed by Deck will allow for greater tolerances in construction of the interferometer, as interference only occurs within optical path differences that are within the coherence length of the light source, so a longer coherence length light source means greater optical path differences between the reference and sample beams are possible.
	As for claim 23, Sommargren discloses the claimed invention as set forth above regarding claim 20, but fails to disclose that the test wave is directed at a thin film and wherein the reference wave is directed through the thin film, wherein the point for reflecting the test wave is on the thin film, and wherein one surface of the thin film includes an antireflective coating.
	Deck, in an interferometric wavefront measurement method, discloses (Figs. 1 and 2) that test wave 42 is directed at a thin film 46, and that a reference wave 44 is reflected off of that film before being combined with the test wave.  Surface 48, the surface through which the test wave passes, is coated with an antireflective coating (see paragraph 0037).  While here, the test wave transmits through the film and the reference wave is reflected, it would only require the reorganization of elements of the interferometer to have it so that the test wave reflects off the film and the reference wave passes through it; it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a thin film to the method of Sommargren as per Deck for the combination of the reference and the measurement waves, the motivation being to provide an explicit element for combining the reference and test waves rather than relying on 
	As for claim 24, the combined method of Sommargren and Deck discloses the claimed invention as set forth above regarding claim 23, but fails to disclose calibrating a diffraction wavefront of the test wave.
	However, the examiner takes Official notice as to the well known practice of performing calibration of optical interferometers prior to using them to measure test optics, and as a result, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to calibrate the combined interferometer of Sommargren and Deck prior to use of the method, the motivation being to ensure that the interferometer of Sommargren is working properly prior to using it to interferometrically measure test optics, therefore ensuring proper, optimum operation of the interferometer.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sommargren et al (6,704,112) in view of Deck (2002/0176092) and in further view of Drabarek et al (2006/0033925).
	As for claim 19, the combination of Sommargren and Deck discloses the claimed invention as set forth above regarding claim 18.  Additionally, the combination of Sommargren and Deck disclose the following elements: a splitter in optical communication with the laser (see element 22 in Sommargren; element 20 in Deck), wherein the splitter forms a first laser path to the second fiber and a second laser path to the first fiber; a first polarization control unit along the first path (see Col. 4, lines 38-42 of Sommargren; see polarization controller 36 and paragraph 0030 of Deck, which states that the polarization controller can also be placed in the first path); a second polarization control unit along the second laser path (see Col. 4, lines 38-42 of Sommargren; see polarization controller 36 and paragraph 0030 of Deck); a power control unit along the second laser path (see attenuator 16 in Deck; while this is placed in the input beam path rather than specifically in the second laser path, it has been held that rearranging parts of an invention involves only routine skill in the art as per In re Japikse, 86 USPQ 70, with an attenuator being desirable to control the power of the laser source); and a time delay control unit along the second laser path (see element 30 attached to mirror 24 in Sommargren).  
	The combination, however, fails to disclose a phase-shift control unit along the second laser path.
	Drabarek, in an interferometric measuring device, discloses (see Fig. 1 and 2) a phase-shift control unit 2.2 along the second laser path (see paragraph 0023; element 2.2 can be a thermal phase modulator).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a phase shift control unit to the combination of Sommargren and Deck as per Drabarek, the motivation being to provide better phase control between the reference and test beams prior to interference, therefore providing optimum light conditions for those beams prior to the interference pattern being formed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pat. 5,485,275 to Ohtsuka discloses an interferometer for measuring cylindrical shape featuring an aplanatic lens 110 (see Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        April 21, 2021